Sherman, J.
The first count in the declaration states, that one Amos Thomas was indebted to the plaintiff, Tolies in the sum of fifty-five dollars, and that, in consideration that the plaintiff would accept the note of Thomas for this debt, payable to the plaintiff, or order, on demand, with interest, the defendant Colburn guarantied to the plaintiff, that Thomas should pay the note according to its tenor, &c.
The second and third counts alleged a similar consideration, upon which Colburn endorsed the notes therein described.
In each count it is alleged, that the note was given for a debt due by, Thomas to the plaintiff.
*344As there was no extension of credit upon the debt due from Thomas, or any other favour allowed, or disadvantage sustained by Tolies, by the substitution of a note for the pre-ex-isting debt, and as it is not shewn, that Colburn could derive any benefit from the transaction, it is obvious, that the alleged promises were made without consideration. For this reason, the declaration is insufficient; and the judgment of the superior court must be reversed.
The other points made by the counsel it is unnecessary to consider.
In this opinion the other Judges concurred.
Judgment reversed.